NO. 07-05-0316-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  AUGUST 9, 2006
                          ______________________________

                       STEVEN LEIJA RODRIGUEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 50,335-D; HONORABLE DON EMERSON, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Following a plea of not guilty, appellant Steven Leija Rodriguez was convicted of

aggravated assault with a deadly weapon, punishment enhanced by two prior convictions,

and sentenced to 15 years confinement. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies he has diligently reviewed the record, and in his opinion, the

record reflects no reversible error upon which an appeal can be predicated. Id. at 744-45.
       Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised him of his right to file a pro

se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).

The court has also advised appellant of his right to file a pro se response. Appellant has

filed a response contending that the indictment for aggravated kidnapping violated his

constitutional prohibition against double jeopardy and that the aggravated assault with a

deadly weapon case had been previously dismissed and remained dismissed.


       We have reviewed the grounds raised by appellant’s response. We have also made

an independent review of the entire record to determine whether there are any other

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S.75, 80,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005). As a result of our review, we agree that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial

court is affirmed.




                                          Mackey K. Hancock
                                              Justice


Do not publish.




                                             2